Citation Nr: 0009997	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  94-23 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable rating for heterotopic 
ossification of the left hamstring muscles. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active service from November 1987 to June 
1992.

The issue on appeal arises from a November 1992 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, by which the RO which 
granted service connection for heterotopic ossification of 
the left hamstring muscles, and assigned a noncompensable 
rating effective from June 24, 1992.  The veteran perfected 
his appeal with regard to this rating.  The veteran's claim 
was remanded by the Board of Veterans' Appeals (Board) for 
additional development in July 1994, October 1996, and 
October 1998.  

On June 9, 1993, the veteran testified at the RO before a 
member of the Board, who was designated by the Chairman of 
the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102 (West Supp. 1999).  In a May 1996 letter, the veteran 
was advised that the Board member who conducted his June 1993 
hearing was no longer employed by the Board, and that he had 
the right to a new hearing by another Board member.  The 
veteran was given instructions on how to exercise this right, 
and was also notified that if he did not respond to this 
letter within the succeeding 30 days, his appeal would 
continue without a new Board hearing.  The veteran did not 
respond to this letter.


FINDINGS OF FACT

1.  The veteran has asserted that the symptoms of his 
heterotopic ossification of the left hamstring muscles are 
worse than currently evaluated by the RO; all relevant 
evidence necessary for an equitable disposition of the 
veteran's claim has been obtained by the RO.

2.  The veteran's heterotopic ossification of the left 
hamstring muscle is not productive of disability equivalent 
to slight muscle injury; ankylosis, instability, weakened 
movement, incoordination, and pain on movement of the left 
hamstring muscles have not been demonstrated functionally or 
objectively.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for a 
compensable rating for heterotopic ossification of the left 
hamstring muscles and VA has satisfied its duty to assist him 
in developing facts pertinent to this claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999).

2.  The criteria for a compensable evaluation for heterotopic 
ossification of the left hamstring muscles have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.14, 4.40, 4.45, 4.56 (as in effect both prior to and 
after July 3, 1997), 4.73, Diagnostic Code 5313 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, that the 
veteran sought treatment in December 1987 for bilateral knee 
pain.  No trauma had occurred.  Following an examination, the 
veteran was assessed as having probable bilateral 
patellofemoral syndrome with left "hamstrain" tendonitis 
and functional overlay.  In November 1989, the veteran sought 
for, in part, thigh pain.  It was again noted that there was 
no history of injury to this region.  The veteran reported 
numbness and tingling in his left posterior thigh, down to 
his foot.  Exacerbating activities included prolonged sitting 
in a hard, upright chair, standing, and prolonged walking.  
Leaning to the right while sitting seemed to help.  

The claims file indicates, in pertinent part, that in April 
1992, the veteran filed a claim concerning service connection 
for a left proximal hamstring muscle condition.

In June 1992, the veteran underwent a joints examination for 
VA purposes.  The veteran reported that although he had been 
diagnosed as having a heterotopic ossification of the left 
hamstring muscle, clinically this was asymptomatic.  He 
reported pain only in the left hip joint.  Upon examination, 
the veteran appeared to be in no distress, with a normal gait 
and posture.  The left thigh was normal in appearance as well 
as to palpation with no abnormalities palpable, particularly 
none in the left hamstring muscle.  He had excellent muscular 
development and strength in both legs. 

By a November 1992 rating decision, the RO granted service 
connection for heterotopic ossification of the left hamstring 
muscle, and assigned a noncompensable rating effective from 
June 1992.  

In a Form 9 filed in March 1993, the veteran asserted that he 
had constant soreness in his hamstring and had trouble just 
walking due to this condition.  He was living in constant 
pain.   

On June 9, 1999, a hearing was held at the RO before Donald 
Datlow, M.D., who was a member of the Board at the time.  
Concerning his hamstring condition, the veteran reported 
having irritating "sharp muscle pulls."  It limited him in 
his work and social life in that he was unable to walk very 
far.  If he did walk far, he would spend three or four nights 
having trouble falling asleep due to the pain.  At rest, his 
hamstring would ache and feel a little sore, but not much.  

In July 1994, the Board remanded the veteran's claim for 
additional development.

In November 1994, the veteran underwent a spine examination 
for VA purposes.  The veteran reported that his left leg 
would "give out" on him if he walked too far or if he 
jogged.  He stated that the pain in his leg varied from the 
point in which he could walk on it without a limp to the 
point that he had to limp.  This would be exacerbated by 
standing for long periods, walking, or lifting.  Upon 
examination, the veteran walked into the office holding his 
eighteen pound baby and appeared to be in no acute distress.  
Neurological examination was entirely intact in the lower 
extremities.  Muscle bulk and tone was normal and strength 
was excellent.  The veteran was able to squat to the floor, 
stand, and walk on heels and toes without difficulty.  Deep 
tendon reflexes were 2+ and toes were downgoing.  Sensation 
was intact to all modalities.  Gait was normal in the office 
setting.     

In June 1995, VA medical records were associated with the 
claims file.  These records reflect that the veteran sought 
outpatient treatment in October 1993 for low back pain with 
occasional left leg radiculopathy.  The veteran did not make 
any specific complaints relating to his left hamstring 
disability.  Motor strength was 5/5, and sensory examination 
was within normal limits.  

In October 1996, the Board remanded the veteran's claim for 
additional development.

In January 1997, additional VA medical records were 
associated with the claims file.  These records reflect that 
during an outpatient treatment visit in December 1992, the 
veteran reported having a two year history of sciatica-type 
leg pain.  Deep tendon responses were 2+ and leg lifts could 
be done with minimal difficulty.  There were no sensory or 
motor deficits.  In February 1993, the veteran complained of 
low back pain and stiffness with occasional radiation to his 
left posterior thigh.  Prolonged sitting and lifting 
exacerbated discomfort.  Examination revealed normal muscle 
strength and equal deep tendon responses.  Lasegue's and 
straight leg raising tests were negative.  In July 1993, the 
veteran complained of stiffness and occasional pain in his 
lower thighs (which was radiating from his back).  Upon 
examination, the veteran's motor strength and tone was 
intact.  Deep tendon responses were 1+ and equal; toes were 
downgoing.  Gait, station, and coordination were intact.  
Sensory examination was intact in all modalities.   

In April 1997, the veteran underwent a muscles examination 
for VA purposes.  The veteran reported that he worked as a 
teacher, which required prolonged standing.  He was careful 
about his lifting and bending.  The veteran initially did not 
complain of any pain in the left hamstring muscles, but he 
then stated on direct questioning that with prolonged 
standing and weight bearing, he would have some minimal 
aching.  However, this appeared to be in the upper inner 
thigh area, rather than in the actual left hamstring muscle.  
Upon examination, the veteran was in no distress and had a 
normal gait and posture.  He could bear his full weight on 
the left leg.  The veteran could also heel/toe walk and squat 
without any complaint of pain.  He had excellent muscles in 
the lower extremities bilaterally with no unilateral muscle 
mass changes with excellent strength in the lower 
extremities.  He did not have any muscle tenderness nor any 
palpable abnormality of the left hamstring muscle.  There was 
no evidence of weakened movement in the hamstring muscle and 
straight leg raising was negative bilaterally.  The veteran 
had no neurological deficit in the lower extremities.  

Following the examination, the examiner's impression was soft 
tissue calcification below the left lesser trochanter with 
previous diagnosis of heterotopic ossification of the left 
hamstring, intermittently symptomatic, minimal.  The examiner 
further noted that the veteran had no symptoms of weakened 
movement, excess fatigability, or incoordination secondary to 
his hamstring symptoms.  Pain with use of the hamstring 
muscle only mildly limited his functional ability.  

In October 1998, the Board remanded the veteran's claim for 
additional development.

In an October 1999 supplemental statement of the case, the RO 
confirmed the noncompensable rating for heterotopic 
ossification of the left hamstring muscle.  


II.  Analysis

A.  Well-grounded claim
 
The first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service-connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well- grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The appellant in the instant case has 
asserted that his heterotopic ossification of the left 
hamstring muscle is worse than currently evaluated by the RO.  
Therefore, the veteran has stated a well-grounded claim.  The 
Board also finds that all evidence necessary for an equitable 
disposition of the veteran's claim has been obtained, and the 
VA has fulfilled its duty to assist.  38 U.S.C.A. § 5107(a) 
(West 1991).  
 
B.  Entitlement to a compensable rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (1999).  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2 (1999).  These requirements for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

Federal regulations further provide: 

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination, and endurance.  It 
is essential that the examination on 
which ratings are based adequately 
portray the anatomical damage, and the 
functional loss, with respect to all 
these elements.  The functional loss may 
be due to absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or 
other pathology, or it may be due to 
pain, supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show 
evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity, or the like. 

38 C.F.R. § 4.40 (1999).  

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1999).  

In DeLuca v. Brown, the United States Court of Veterans 
Appeals (known as the United States Court of Appeals for 
Veterans Claims as of March 1, 1999) (hereinafter "the 
Court") held that in evaluating a service-connected 
disability involving a joint, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  The Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over time.  The Court also held that the examiner should be 
asked to determine whether the joint exhibits weakened 
movement, excess fatigability, or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any pain, weakened 
movement, excess fatigability, or incoordination.  

The Court has also held that a service-connected disability 
may be assigned separate disability ratings under more than 
one diagnostic code, as long as none of the symptomatology 
for any one of the conditions is duplicative of or 
overlapping with the symptomatology of the other conditions.  
See Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994).

VA published a final rule, effective July 3, 1997, to amend 
the rating schedule with respect to muscle injuries.  See 62 
Fed. Reg. 30,235 (1997).  Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply unless 
Congress provided otherwise.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board remanded the veteran's claim in 
October 1998 so that the RO could review his claim under both 
the prior and revised schedular criteria, which was done in 
the October 1999 supplemental statement of the case.  

As is noted in the summary section of 62 Fed. Reg. 30235-
30249 (1997), amendments to the muscle injury rating schedule 
were made to update that portion of the rating schedule to 
ensure that it used current medical terminology and 
unambiguous criteria.  However, a review of the both the old 
and new rating criteria pertinent to this veteran's claims, 
specifically 38 C.F.R. 4.73, Diagnostic Code 5313, reveals no 
changes in the ratings granted for the classifications of 
disability from injuries to the posterior thigh group, 
hamstring complex of 2-joint muscles (slight, moderate, 
moderately severe, and severe).  The Board notes that under 
both versions of Diagnostic Code 5313, a 40 percent rating is 
warranted for, in pertinent part, severe disability of the 
posterior thigh group, hamstring complex of 2-joint muscles, 
a 30 percent rating is warranted for moderately severe 
disability, a 20 percent rating is warranted for moderate 
disability, and a noncompensable rating is warranted for 
slight disability. 

Prior to the July 3, 1997, revision, in order to be 
characterized as slight, a muscle injury had to a simple 
wound of muscle without debridement, infection, or the 
effects of laceration.  The service medical records had to 
reflect a wound of slight severity or relatively brief 
treatment and return to duty, and healing with good 
functional results.  There would be no consistent complaint 
of the cardinal symptoms of muscle injury or painful 
residuals.  The scar would be "minimum," and there would be 
slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus.  There would be no significant impairment of 
function and no retained metallic fragments.  38 C.F.R. § 
4.56 (a) (1996).

A moderate muscle injury would involve through and through or 
deep penetrating wounds of relatively short track by single 
bullet or small shell or shrapnel fragment are to be 
considered as of at least moderate degree.  It would involve 
an absence of explosive effect of a high velocity missile and 
of residuals of debridement or of prolonged infection.  There 
had to be service department record or other sufficient 
evidence of hospitalization in service for treatment of the 
wound.  There also had to be a record in the file of 
consistent complaint on record from first examination 
forward, of one or more of the cardinal symptoms of muscle 
wounds, particularly fatigue and fatigue-pain after moderate 
use, affecting the particular functions controlled by injured 
muscles.  Objective findings had to include entrance and (if 
present) exit scars that were linear or relatively small and 
so situated as to indicate relatively short track of the 
missile through muscle tissue; there also had to be signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  (In such tests the rule that 
with strong efforts, antagonistic muscles relaxed was to be 
applied to ensure validity of tests.)  38 C.F.R. § 4.56(b) 
(1996).  

Moderately severe muscle injury had to be through and through 
with debridement or prolonged infection or with sloughing off 
of soft parts and intermuscular cicatrization.  Service 
records would have to show hospitalization for a prolonged 
period in service for a wound of severe grade, and evidence 
of unemployability as a result of inability to keep up with 
work should have been considered.  Objective findings should 
have included a relatively large entrance, and if present, 
exit scar, so situated as to have indicated the track of a 
missile through important muscle groups, moderate muscle 
loss, and tests of strength producing positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(c) 
(1996). 

Severe muscle disability consisted of through and through or 
deep penetrating wounds due to a high-velocity missile or to 
large or multiple low-velocity missiles, or a shattering bone 
fracture; with extensive debridement, prolonged infection, or 
sloughing of soft parts; intermuscular binding; and 
cicatrization.  The history of the injury should have been 
similar to that of a moderately severe muscle injury, but in 
an aggravated form.  Objective findings should have included 
extensive ragged, depressed and adherent scars so situated as 
to have indicated wide damage to the muscle groups in the 
track of the missile.  X-rays may have shown retained 
metallic foreign bodies, and palpation should have shown 
moderate or extensive loss of deep fascia or muscle 
substance, with soft or flabby muscles in the wound area.  
Adaptive contraction of an opposing group of muscles, if 
present, indicated severity, as did adhesion of a scar to one 
of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, in an area where the bone was normally protected 
by muscle.  38 C.F.R. § 4.56(d) (1996).  

Under the revised criteria, effective since July 3, 1997, a 
slight muscle injury involves a simple wound of muscle 
without debridement or infection.  The service medical 
records should reflect a superficial wound with brief 
treatment and return to duty, and healing with good 
functional results.  There should be no consistent complaint 
of loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, or uncertainty of 
movement.  The scar should be minimal, and there should be no 
evidence of fascial defect, atrophy, or impaired tonus.  
There should be no impairment of function or retained 
metallic fragments.  38 C.F.R. § 4.56(d)(1)(1999).

A moderate disability of the muscles anticipates a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be a 
history of hospitalization for a prolonged period of 
treatment of the wound with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, fatigue- pain, impairment of coordination and 
uncertainty of movement.  Objective findings should include 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2)(1999).

Moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include indications on deep 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side should 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3)(1999).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56(d)(3)(1999).

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4)(1999).

The evaluation of muscle disability, and the characterization 
of injury, set forth above, pertain primarily to gunshot 
wounds or shrapnel injuries and, to a certain extent, these 
criteria are inapplicable to this case, which did not involve 
injury of the type generally contemplated in these 
descriptive paragraphs.  In fact, the veteran's service 
medical records reflect that his left hamstring condition 
began in December 1987, following no particular trauma. 

In the course of his appeal, the veteran has undergone 
several examinations for VA purposes.  During his June 1992 
examination, the veteran was clinically asymptomatic.  He 
appeared in no distress and his left high was normal in 
appearance as well as to palpation.  The veteran's gait was 
normal.  He had excellent muscular development and strength.  
During his November 1994 VA spine examination, the veteran 
again appeared in no acute distress, with normal muscle bulk 
and tone and excellent strength.  The veteran could squat, 
stand, and walk on heels and toes without difficulty.  Gait 
was again normal.  Although records reflect that the veteran 
has sought outpatient treatment for occasional pain in his 
thigh (for example, in February 1993 and July 1993), these 
clinical records again reflect normal muscle tone and 
strength, as well as intact gait, station and coordination.  
Indeed, even the most recent VA examination, conducted in 
April 1997, reflected no specific complaints relating to the 
veteran's left hamstring muscles (although he did, upon 
direct questioning, indicate some minimal aching of his upper 
inner thigh area).  Once again, examination revealed a normal 
heel/toe walk and the ability to squat without pain.  The 
veteran had excellent muscles, with no tenderness to 
palpation or other such abnormality.  There was no weakened 
movement, excess fatigability, or incoordination.  

In sum, the medical evidence clearly reflects that the 
objective symptoms of the veteran's left hamstring disability 
do not rise to the severity which would merit even a 
compensable rating under either the old or new rating 
criteria under Diagnostic Codes 5313. 

The Board has also examined the provisions of 38 C.F.R. §§ 
4.40 and 4.45 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's left hamstring muscles.  See DeLuca, 8 Vet. App. 
202 (1995).  However, as specifically noted in the most 
recent VA examination, the veteran does not have the painful 
motion, weakness, excess fatigability, or incoordination, nor 
is there any evidence in the claims file reflecting the 
presence of ankylosis.  Therefore, the evidence does not 
warrant an evaluation in excess of the noncompensable rating 
presently assigned.  See 38 C.F.R. §§ 4.40, 4.45 (1999).

Thus, in light of the above evidence, the Board concludes 
that the veteran's service-connected heterotopic ossification 
of the left hamstring muscles warrants no more than the 
noncompensable evaluation currently in effect.  In so 
deciding, consideration has been given to assigning staged 
ratings; however, at no time during the period in question 
has the veteran shown disablement equivalent to that greater 
than the assigned rating.  Fenderson v. West, 12 Vet. App. 
119 (1999).


ORDER

Entitlement to a compensable evaluation for heterotopic 
ossification of the left hamstring muscles, on appeal from 
the initial evaluation, is denied.




		
Iris S. Sherman
	Member, Board of Veterans' Appeals



 

